A motion for a rehearing was made by the appellant. The following opinion was filed May 15, 1886:
Colts, C. J.
On the motion for a rehearing the court is asked to decide whether or not, at the time of the alleged trespass, the locus in quo was a highway; if so, to define the extent of such highway and the rights of the parties in respect to it. The jury have found upon the evidence that the locus was a public highway. There is abundant testimony to sustain that finding. As to the extent of this highway there is no exception in the record which will justify the court in expressing an opinion on that question, or of entering upon such a discussion. It ought not to be necessary to remind intelligent counsel that in common-law cases which are tried by a court and jury this court can only review exceptions to rulings appearing on the record, and can properly consider no other matter. The issue made by the pleadings was whether or not the locus wa.s a public highway. Evidence was offered on the part of the plaintiff to show that it was not, but was a part of his inclosure. On the part of the defendants, evidence was given to show that it was a highway, and this testimony prevailed with *138the jury; so that question is definitively decided by the tribunal whose province it was to determine it. In the above opinion our views are expressed upon all the errors assigned, and we do not deem it necessary to say anything further in the case.
See note to this case in 27 N. W. Rep. 161.— Rep.
By the Court.— The motion for a rehearing is denied.